Citation Nr: 0413162	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1998 to October 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO which denied 
basic eligibility to educational assistance under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In it's December 2002 decision, the RO determined that the 
veteran was not eligible for Chapter 30 educational 
assistance based on a finding that the veteran did not 
complete his full enlistment or 36 months of his four year 
obligation.

The veteran essentially contends that he meets the criteria 
for eligibility for Chapter 30 benefits under Title 38, 
United States Code.  More specifically, the veteran contends 
he was discharged for the convenience of the government and 
served 30 months and 1/2 day of a four year obligation as 
required by 38 C.F.R. § 21.7042(a)(5)(iv)(B) (2003).

In the alternative, the veteran asserts that he meets the 
criteria for eligibility for Chapter 30 benefits under Title 
38, United States Code because he was involuntary discharged 
from service and meets the requirements set forth in 
38 C.F.R. § 21.7045(a) and (b) (2003).

Furthermore, the veteran argues that prior to his 
involuntary, non-adverse separation from the Armed Forces, he 
was afforded an opportunity to contribute $1,200 to an 
account, which he agreed to in the expectation that he would 
receive educational benefits.

The veteran's DD Form 214 indicates that he was discharged 
honorably, for unsatisfactory performance after serving 29 
months and 29 days of a four year obligation.  The DD Form 
214 does not specifically indicate whether the veteran was 
separated for the convenience of the government or whether he 
was involuntarily separated as it is defined in 10 U.S.C. 
1141.

At his personal hearing before the undersigned Veterans Law 
Judge in September 2003, the veteran testified that he failed 
his Career Development Course test twice which resulted in 
his being pulled out of his career field.  He was told that 
he would be discharged, but was sent to help with 
construction projects for about 14 months.  The veteran 
testified that he was then discharged, involuntarily, without 
warning.  

As such, further development is necessary to determine if the 
veteran is eligible for educational assistance based on 
Chapter 30, Title 38 United States Code.  In this regard, if 
it is found that the veteran was discharged for the 
convenience of the government, then the veteran should be 
advised that VA does not have the authority to determine how 
many days the veteran served and is therefore bound by the 
information located on the DD Form 214.  In order to request 
a change in his months served, he must contact the Service 
Department and request that his DD Form 214 be amended.  

After a careful examination of the facts in this case in 
light of applicable regulation, the Board is of the opinion 
that this matter should be remanded to the RO for its initial 
consideration of the provisions of 38 C.F.R. § 21.7045 
(2003).

Under the provisions of 38 C.F.R. § 21.7045, VA has provided 
alternative eligibility requirements for educational 
assistance under the Chapter 30 program for those 
involuntarily separated with an honorable discharge, apart 
from the provisions examined by the RO in its denial.  The 
veteran's description of the events occurring 
contemporaneously with his separation, and the data on his DD 
Form 214, suggest possible application of 38 C.F.R. § 
21.7045.  

In relevant part, the regulation provides that a service 
member who was involuntarily separated will be eligible for 
educational assistance if he was on active duty either on 
September 30, 1990, or after November 29, 1993, and after 
February 2, 1991, was involuntarily separated, as that term 
is defined in Title 10 U.S.C. § 1141 with an honorable 
discharge.  38 C.F.R. § 21.7045 (2003).  The Board observes 
that under 10 U.S.C. § 1141, by "involuntarily separated" 
is generally meant that the individual is discharged under 
other than adverse conditions, as characterized by the 
service department.  10 U.S.C. § 1141.

Further provisions of 38 C.F.R. § 21.7045 include a 
requirement, for those involuntarily separated after October 
23, 1992, and who have earlier chosen not to receive 
educational assistance, to irrevocably withdraw that election 
and make an election to receive educational assistance under 
the program.  The regulation provides that the withdrawal and 
the election must be made, in part, before the involuntary 
separation and pursuant to procedures established by the 
service department.  Further of note, the regulation provides 
that the basic pay of anyone who makes such an irrevocable 
election as previously described is required to be reduced by 
$1,200; such a contribution as apparently described by the 
veteran in this matter.  See 38 C.F.R. § 21.7045 (2003).  

While the facts of the veteran's separation processing 
suggest possible application of the foregoing provisions, the 
record is not of sufficient clarity for the Board to 
ascertain whether the veteran meets the eligibility 
requirements to participate in an educational program 
encompassed by the provisions of 38 C.F.R. § 21.7045 (2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should first afford the 
veteran an opportunity to provide any 
further information or evidence as to the 
possible application of 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B) (2003) and/or 38 
C.F.R. § 21.7045 (2003). 

2.  After receipt of the appellant's 
response, or the passage of a reasonable 
amount of time, the RO should attempt to 
clarify the details surrounding the 
veteran's discharge to include whether he 
was discharged for convenience of the 
government and/or whether he was 
discharged involuntarily pursuant to the 
definition as noted in 10 U.S.C. § 1141.  
The RO should readjudicate the claim, to 
include consideration as to the 
applicability of 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B) (2003) and/or 
38 C.F.R. § 21.7045.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general 
proposition that in adjudicating claims 
for benefits, VA must ascertain if there 
is any basis upon which to develop or 
grant the claim at issue based upon any 
theory of entitlement).  If any such 
action does not resolve the claim, the RO 
shall issue the veteran a Supplemental 
Statement of the Case, providing him with 
the laws and regulations relevant to his 
claim, to include 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B) (2003) and 38 
C.F.R. § 21.7045 (2003), and to include 
in detail a comprehensive statement of 
reasons and bases for the denial of the 
veteran's claim.  Thereafter, the case 
should be returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


